Citation Nr: 1411955	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Joyner, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2014 the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, bilateral hearing loss has been found to be causally related to active duty.

2.  Resolving the benefit of the doubt in favor of the Veteran, tinnitus has been found to be causally related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran claims that his current bilateral hearing loss and tinnitus are related to his period of active duty.  In a statement received by the RO in February 2012, the Veteran stated that he worked as driver on a tank, and conducted live fire training.  He claims that exposure to excessive noise during service from these sources caused his hearing loss and tinnitus.

Concerning evidence of a current disability, the VA audiogram performed in connection with the October 2012 VA examination reflects a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 and a diagnosis of tinnitus.  Accordingly, the Veteran has a current disability with respect to both claims.

With respect to evidence of incurrence of an in-service disease or injury, the service treatment records are absent for any complaints for or treatment of decreased hearing acuity or tinnitus during his period of active duty.  The Veteran's hearing at separation was recorded as normal on audiogram.  

While the Veteran is not considered competent to diagnose himself with a bilateral hearing loss disability for VA purposes, he is competent to attest to symptoms capable of lay observation, which includes difficulty hearing, ringing in the ears, and his exposure to noise.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran was exposed to acoustic trauma as his descriptions of noise exposure are consistent with his circumstances of service and his statements describing decreased hearing and tinnitus since service are competent and credible. 

With respect to a nexus opinion, the Veteran was provided a VA examination in October 2012.  It was noted that the Veteran reported noise exposure in service such as gunfire, tank noise, and grenades.  The Veteran indicated that during service he wore hearing protection during some of these activities and not during others.  He also reported noise exposure (with the use of hearing protection) as a farmer for fifty years after service.  He further reported recreational noise exposure while hunting, without the use of hearing protection.  The examiner reviewed the claims file and diagnosed the Veteran with sensorineural hearing loss and tinnitus.  The examiner indicated that because the Veteran's induction audiogram and separation audiogram both showed normal hearing, there was no significant threshold shift for either ear, and therefore, it is less than likely that hearing loss is due to active military noise exposure.  The examiner stated that the Veteran's hearing was normal and there was no significant threshold shift for either ear.  Regarding the Veteran's tinnitus, the examiner opined that based upon comparison of the induction audiogram to the separation audiogram, no significant threshold shift occurred, and therefore it is less than likely that noise damage to the cochlea occurred.  The examiner pointed out that fifty plus years of farming cannot be ruled out as contributing to cochlear damage.  The examiner acknowledged that the Veteran reported that his hearing loss started in service.   

In February 2014 the Veteran submitted a letter from his private physician, Dr. Lueninghoener.  The letter indicates that Dr. Lueninghoener has been treating the Veteran for general health concerns and most recently hearing loss and tinnitus.  Dr. Lueninghoener opined, after review of the Veteran's available medical records and his own private medical records, that it is as likely as not that the Veteran's hearing loss and tinnitus are due largely, if not entirely, to his service serving as a tank crewman.  The exposure to unmuffled diesel engines, cannon, and automatic weapons fire without adequate hearing protection would certainly be the initial cause of the problems present today.  It was noted that the Veteran has not been exposed to any noise of this intensity since leaving service.  Dr. Lueninghoener indicated that this assessment is based upon physical examination of the Veteran and the doctor's own training and experience.  

In this case, the evidence, as it now stands, is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and his tinnitus are both causally related to his in-service acoustic trauma.  In reaching this conclusion, the Board recognizes that the October 2012 VA examiner provided a medical opinion against the claims.  However, the examiner based this opinion mainly on the lack of a significant threshold shift in hearing from induction to separation.  However, as previously noted, there is no requirement that hearing loss first manifest during service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Although the Board could remand for another nexus opinion regarding the etiology of the Veteran's bilateral hearing loss, the Board finds that the medical evidence is sufficient to decide the Veteran's claims.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Here, the Board finds that the medical evidence, consisting of the VA opinion against the claim and the private opinion in favor of the claim, is at least in equipoise as to whether the Veteran's bilateral hearing loss and his tinnitus are causally related to his in-service acoustic trauma.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.










ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


